DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 are pending.  They comprising of 2 groups:
	1) System1: claims 1-3, and 
	2) System2: 4.
The 2 groups have similar scope and will be examined together.
As of 9/28/2018, independent claim 1 is as followed:
1. An automated system for initiating recording and processing of a waste service fulfillment event in the absence of human interaction, the system comprising;
	a) a brake sensor for connecting to the brake of a waste truck;
b) a fork sensor for connecting to the fork lift of a waste truck;
c) a blade sensor for connecting to the blade of a waste truck;
d) a controller unit located on a waste truck and electrically connected to at least each of
the brake sensor for receiving brake event information, the fork sensor for receiving fork event information and the blade sensor for receiving blade event information, the controller further including or connected to a GPS locator for receiving information that corresponds to addresses of customers of the waste truck; and
e) a database processor in communication with the controller unit which provides service fulfillment records to a truck line operator, wherein the database processor creates a service fulfillment record, in response to receiving, in sequence, a brake event, a fork event, and a blade event when such events occur in connection with GPS information corresponding to the address of a customer of the waste truck.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.
Claims 1-3 (system1), and 4 (system2) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) LETTIERI et al.			2017/0.109.704, and 
(2) SABINO et al.			2007/0.268.759 and 
(3) KIM et al.				US 2013/0.311.038 and 
(4) SETA et al.			US 2015/0.106.002. 

As for independent claims 1, and 4, LETTIERI et al. discloses an automated system for initiating recording and processing of a waste service fulfillment event in the absence of human interaction, the system comprising;

    PNG
    media_image1.png
    360
    584
    media_image1.png
    Greyscale

	a) operation sensors connecting to the waste (hauler) truck/vehicle;

    PNG
    media_image2.png
    146
    502
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    217
    556
    media_image3.png
    Greyscale

		
    PNG
    media_image4.png
    371
    450
    media_image4.png
    Greyscale

Note that [0156] teaches the tracking of vehicle status such as location, speed, pickup status, etc. [0152] teaches the collected of analytics information such as vehicle fullness for hauling performance parameters.  The selection of other vehicle operation parameters or hauling parameters related to the waste /hauling service such as fork, or blade etc., would have been obvious as mere selection of other similar vehicle operation parameters for vehicle hauling monitoring purpose.
d) a controller unit located on a waste truck and electrically connected to at least each of
the brake sensor for receiving brake event information, the fork sensor for receiving fork event information and the blade sensor for receiving blade event information, the controller further including or connected to a GPS locator for receiving information that corresponds to addresses of customers of the waste truck; and
	{see Fig. 1, 103 “hauler vehicle operator”}
e) a database processor in communication with the controller unit which provides service fulfillment records to a truck line operator, wherein the database processor creates a service fulfillment record, in response to receiving, in sequence, vehicle operation parameters data and hauling parameters data when such events occur in connection with GPS information corresponding to the address of a customer of the waste truck.

    PNG
    media_image2.png
    146
    502
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    319
    450
    media_image5.png
    Greyscale

{See Fig. 1, database 130, Fig. 28, 29 and 52}

    PNG
    media_image6.png
    318
    556
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    298
    539
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    301
    492
    media_image8.png
    Greyscale


Note that [0156] teaches the tracking of vehicle status such as location, speed, pickup status, etc. [0152] teaches the collected of analytics information such as vehicle fullness for monitoring hauling performance parameters.  The selection of other vehicle operation parameters or hauling parameters related to the waste /hauling service such as brake, fork, or blade etc., would have been obvious as mere selection of other similar vehicle operation parameters for monitoring purpose.
except for explicitly discloses (1) a GPS locator for receiving information that corresponds to addresses of customers of the waste truck, and (2) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, and (3) brake sensor.
In a similar system for asset management in a waste Management service environment, SABINO et al. is cited to teach: 
(1) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, see Fig. 1, Onboard computer 112, and
 
    PNG
    media_image9.png
    368
    607
    media_image9.png
    Greyscale

(2) a GPS locator for receiving information that corresponds to addresses of customers of the waste truck, see pars. [0012-0014] and Fig. 2B, and 

    PNG
    media_image10.png
    297
    585
    media_image10.png
    Greyscale

e) a database processor in communication with the controller unit which provides service fulfillment records to a truck line operator, wherein the database processor creates a service fulfillment record, in response to receiving, in sequence, vehicle operation parameters data and hauling parameters data when such events occur in connection with GPS information corresponding to the address of a customer of the waste truck, see Fig. 2B above and [0013].

    PNG
    media_image11.png
    554
    450
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. with waste management including controller unit on a waste truck and waste container monitoring as taught by SABINO et al. for effectively monitoring the service delivery, as taught in [0014]-[0015].  “RATIONALE G, combine.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 
LETTIERI et al. /SABINO et al. fairly teaches the claimed invention except for explicitly discloses (2) a controller unit located on the waste truck for receiving operation data of the vehicle/truck, and (3) brake sensor.
KIM et al. is cited to teach the use of a vehicle controller for receiving sensor information and controlling outputs, Fig. 2, 200, Fig. 3, 212, and respective [0092].

    PNG
    media_image12.png
    312
    580
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    494
    742
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    242
    450
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. /SABINO et al. with waste management including controller unit on the vehicle as taught by KIM et al. for effectively controlling of the vehicle Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
LETTIERI et al. /SABINO et al. /KIM et al. fairly teaches the claimed invention except for explicitly discloses (3) connecting the controller to the brake sensor for receiving information/data.
	In a system for controlling vehicle, SETA et al. teaches vehicle controller, Fig. 1, (10), by monitoring vehicle speed through speed sensor, Fig. 1, (6), vehicle brake position by using a brake sensor, 	 Fig. 1, (8), and other sensors, see Fig. 1, and [0025-0027].
	
    PNG
    media_image15.png
    384
    451
    media_image15.png
    Greyscale

the effective filing date of the claimed invention to modify the waste hauling management system of LETTIERI et al. /SABINO et al. /KIM et al. by including a connection of a brake sensor to the vehicle controller as taught by SETA et al. for monitoring the brake position or the depression position, see [0027]. “RATIONALE G, combine.”  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
In view of the teachings of including various sensoring devices on the vehicle to the vehicle controller for monitoring vehicle operation, it would have been obvious in the teachings of LETTIERI et al./SABINO et al. /KIM et al. /SETA et al. to include monitoring other hauler vehicle performances such as fork sensor or blade sensor for monitoring their operation status and positions.
As for dep. claim 2 (part of 1 above) which deals with the location of the database, remote and communicate wireless, this is taught in SABINO et al. in SABINO et al. Fig. 1, central computer 150, and wireless link 156.

    PNG
    media_image9.png
    368
    607
    media_image9.png
    Greyscale

As for dep. claim 3 (part of 1 above) which deals with further operation of a camera for events by the truck, this is taught in LETTIERI et al. [0161] or KIM et al. Fig. 1, 121 “camera”, and 

    PNG
    media_image16.png
    269
    451
    media_image16.png
    Greyscale

As shown in [0161], a photo, taken by a camera, showing the operators various service stops and directions to the next stop after the completion of the 1st stop, Fig. 29, and Fig. 30, is displayed to the operator of the hauling truck.  The use of other indicators for completion of the hauling such as position of fork or blade of the hauling truck would have been obvious in view of the teaching of LETTIERI et al. for measuring the fullness of the storage bin of the truck.

    PNG
    media_image7.png
    298
    539
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    301
    492
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F, 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689